Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 7, 2022, wherein claims 159, 164, 165, 168, and 179-181 are amended and new claims 182-215 are introduced.  This application is a national stage application of PCT/US2019/026799, filed April 10, 2019, which claims benefit of provisional applications 62/720880, filed April 21, 2018, and 62/655362, filed April 10, 2018.
Claims 159-215 are pending in this application.
Claims 159-215 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 7, 2022, with respect to the rejection of claim 181 under 35 USC 102(a)(1) for being anticipated by Labelle et al., has been fully considered and found to be persuasive to remove the rejection as claim 181 has been amended to no longer include structures having an amide group.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 7, 2022 ,with respect to the rejection of claims 159, 161-163, 165, 171, 172, 177-179, and 181 under 35 USC 103 for being obvious over Labelle et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to no longer include structures having an amide group.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 7, 2022, with respect to the rejection of claims 166-168, 173-176, and 180 under 35 USC 103 for being obvious over Labelle et al. in view of Hansen et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to no longer include structures having an amide group.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 7, 2022, with respect to the rejection of claims 169 and 170 under 35 USC 103 for being obvious over Labelle et al. in view of Hansen et al. in view of Helaine et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to no longer include structures having an amide group.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 181, 183-186, and 192 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US pre-grant publication 2003/0032581, of record in previous action)
	Berger et al. discloses a PPAR-gamma partial agonist having a structure which is one of the compounds (nTZDpa, CAS 118414-59-8) excluded from the scope of claim 181. (p. 1 paragraphs 7-8) This compound is furthermore not encompassed by new claims 183-192.  However, Berger further discloses a broader scope of PPAR-gamma partial agonists having a generic structure encompassing nTZDpa. (p. 3 paragraphs 22-38) It would have been obvious to one of ordinary skill in the art at the time of the invention to make derivatives of the specific disclosed compound described by Berger, for example substituting the chloro with a different halogen or moving the substitution to a different position, within the scope of the generic formula described by Berger.  One of ordinary skill in the art would have found it to be obvious to try modifications of this specific compound in view of the more generic disclosure by Berger that compounds of this more generic structure are useful for the same purpose.  Such conservative modifications would arrive at compounds not excluded from the scope of claim 181.  Furthermore all of dependent claims 183-192 encompass compounds which would result from modifications specifically suggested by the genus of structures disclosed by Berger et al.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted June 7, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Berger et al. does not disclose any reason to select the particular compound nTZDpa as a lead compound for further development.  Applicant’s argument is based on the existence in the art of several other PPAR-γ partial agonists that have different structures than nTZDpa and are in clinical trials or are approved drugs.  However, the disclosure of Berger et al. is directed to nTZDpa and structurally related compounds, not to pioglitazone, rosiglitazone, or other PPAR-γ partial agonists.  The considerations raised by Applicant, namely that Berger et al. did not issue as a patent and that different PPAR-gamma agonists were ultimately approved by the FDA for clinical use, do not amount to disparagement or teaching away in a manner that would allow for the patenting of previously known compounds.  According to MPEP 2145(X)(D)(1), “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." Even if approved PPAR-γ partial agonists are ultimately superior for the treatment of diabetes, this is not a teaching away from the obviousness of nTZDpa or a reason for one of ordinary skill in the art to abandon all avenues of research other than derivatives of the six compounds specifically pictured in Applicant’s arguments.  Furthermore neither the examiner nor the applicant are privy to the specific reasons that no patent was issued on the disclosure of Berger, and any argument that this was because nTZDpa and structurally related compounds are unsuitable as antidiabetic agents is mere speculation unsupported by evidence.  A prior art publication should be considered for its specific teachings, in this case the clear and unambiguous disclosure by Berger of nTZDpa as the single preferred therapeutic agent disclosed therein.  One of ordinary skill in the art would have very clearly seen Berger as suggesting this compound as a lead compound for further modification.
Applicant additionally argues that Berger et al. does not suggest specific modifications to nTZDpa that would have resulted in the claimed compounds.  In particular, Applicant argues that the size of the genus of formula II described by Berger et al. means that it would not have been obvious to try making all of the compounds in this genus.  Applicant further speculates that because nTZDpa might be the result of optimization and testing over the whole scope of formula II, one of ordinary skill in the art would conclude that it might not be possible to improve its properties by any chemical modification within this genus.
On the other hand, in selecting compounds from Berger et al. to try, one of ordinary skill in the art would not have randomly chosen permutations of different variable groups of formula II, but would have instead specifically to those compounds having structural similarity to the lead compound.  Looking at the scope of claim 181 and the formula of nTZDpa, practically any conservative substitution of nTZDpa would result in a compound infringing claim 181.  Regarding Applicant’s other arguments, while it is highly unpredictable whether any particular derivative of the lead compound possesses any improved property, it is the very nature of lead compound analysis that screening of a significant number of compounds has a good chance of producing a compound exhibiting some useful improvement.  Requiring that the prior art spell out that a particular chemical substitution would specifically be recognized as producing a particular improvement is not necessary.
Regarding claims 183-186, these new claims also claim a fairly broad scope of compounds centered around nTZDpa and encompassing most derivatives of this compound, as is the case for claim 181 discussed above.  Therefore the above arguments apply to these new claims as well. 
For these reasons the rejection is maintained.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 181, 183, 184, and 192 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegelman et al. (US pre-grant publication 2013/0019326, cited in PTO-892)
Speigelman et al. discloses atypical PPAR-gamma agonists. (p. 1 paragraphs 5-6) One particular compound (SR147 in figure 6C) falls within the scope of compounds recited in claims 181, 183, and 184 and not excluded by the exclusionary proviso, thereby anticipating the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 159, 161-164, 167, 168, 171, 179, 198-201, and 204-206 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US pre-grant publication 2015/0328198, cited in PTO-892) in view of Berger et al. (US pre-grant publication 2003/0032581, of record in previous action)
Independent claim 159 is directed to a method of treating a subject suffering from a bacterial infection comprising administering to the subject an active agent having a specific structure.  Dependent claims 161-164 further define the structure of the active agent.  Dependent claims 167, 168, and 171 further define the bacterial infection, in particular as being caused by a gram-positive organism such as S. aureus, a bacterium resistant to various antibiotics, and a condition including for example endocarditis, osteomyelitis, and sepsis.  Independent claim 179 and dependent claims 198-201 and 204-206 recite a method of killing bacteria otherwise having the same limitations, which would be infringed by any method infringing claims 159, 161-164, and 167.
Richardson et al. discloses a method of preventing or treating a methicillin-resistant S. aureus infection comprising administering a therapeutically effective amount of a PPAR-gamma agonist to a subject in need thereof. (p. 1 paragraph 7) Richardson et al. further discloses that skin and soft tissue infections caused by S. aureus can lead to osteomyelitis, endocarditis, and sepsis. (p. 1 paragraph 4) Richardson et al. does not specifically disclose a method wherein the PPAR-gamma agonist is a compound of the present invention such as nTZDpa.
Berger et al. discloses a PPAR-gamma partial agonist having a structure falling within the scope of compounds recited in base claims 159 and 179. (nTZDpa, CAS 118414-59-8, p. 1 paragraphs 7-8) Berger further discloses a broader scope of PPAR-gamma partial agonists having a generic structure encompassing nTZDpa. (p. 3 paragraphs 22-38)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a PPAR-gamma agonist as described by Berger et al. in a therapeutic method described by Richardson et al., such as treating a patient suffering from osteomyelitis, endocarditis, or sepsis caused by methicillin-resistant S. aureus.  One of ordinary skill in the art would have fond this method to be obvious because Berger et al. discloses nTZDpa and related compounds as having the same biological activity as the PPAR-gamma agonists described by Richardson et al., thereby creating the expectation that they would be equivalents usable for the same purpose.
Therefore the invention taken as a whole is prima facie obvious.

Claims 172-178, 180, 193-196, 198-201, 203-206, 208-211, and 213-215 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Berger et al. as applied to claims 159, 161-164, 167, 168, 171, 179, 198-201, and 204-206 above, and further in view of Hansen et al. (“One-day Workflow Scheme for Bacterial Pathogen Detection and Antimicrobial Resistance Testing from Blood Cultures” Journal of Visualized Experiments vol. 65 e3254  doi:10.3791/3254, of record in previous action)
The disclosures of Richardson et al. and Berger et al. are discussed above.  Richardson et al. in view of Berger et al. does not disclose a method further comprising administering an antibiotic such as gentamicin, or a composition further comprising such an antibiotic.
	Hansen et al. discloses that bloodstream infections are associated with sepsis and septic shock and that rapid administration of appropriate antibiotic therapy is important. (abstract) Hansen et al. further discloses an assay for bacterial species common in such infections which includes gram-negative organisms Escherichia coli and Pseudomonas aeruginosa, and gram-positive organisms such as Staphylococcus aureus and Streptococcus pneumoniae. (section 2) Susceptibility to various antibiotics was measured including for example ciprofloxacin and gentamicin. (table 1)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the therapeutic methods described by Richardson et al. in view of Berger et al. to treat sepsis arising from S. aureus and furthermore to additionally administer an antibiotic such as gentamicin or other antibiotics described by Hansen et al. in an appropriately susceptible infection, because Hansen et al. teaches administering such antibiotics to treat such infections. 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 170 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. in view of Richardson et al. in view of Hansen et al. as applied to claims 159, 161-164, 167, 168, 171-180, 193-196, 198-201, 203-206, 208-211, and 213-215 above, and further in view of Helaine et al. (“Bacterial persisters: formation, eradication, and experimental systems” Trends in Microbiology July 2014 vol. 22 no. 7 pp. 417-424, of record in previous action)
	The disclosures of Richardson et al, Berger et al. and Hansen et al. are discussed above.  Richardson et al. in view of Berger et al. in view of Hansen et al. does not specifically disclose a method wherein the bacterial infection being treated includes persister cells.
	Helaine et al. discloses that bacterial cells can switch to a drug-tolerant persister phenotype. (p. 417 left column first paragraph) Persister phenotypes can arise in various gram-negative and gram-positive bacterial populations including Pseudomonas, Escherichia, Staphylcoccus and Streptococcus, and are associated with persistent or recurrent infections. (p. 417 left column second paragraph) Eradication of persistent cells and treatment of persistent infections is disclosed to be an important clinical problem. (p. 421 right column third paragraph) Several strategies for sensitizing persistent cells to antibiotic treatment are disclosed. (p. 422)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the treatment described by Richardson et al. to treat an infection characterized by the presence of persister cells.  One of ordinary skill in the art would have seen the disclosure of Helaine et al. as suggesting such a therapy because the reference describes the clinical need for treatments of such cells and several strategies used to accomplish this goal.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 159, 161-164, 166, 171-174, 177-180, 193-194, 198-201, 203-205, 208-211, and 213 are rejected under 35 U.S.C. 103 as being unpatentable over Baroni et al. (US pre-grant publication 2011/0152225, cited in PTO-892) in view of DuPont (“Approach to the patient with infectious colitis” Current Opinion in Gastroenterology (2012) vol. 28 no. 1 pp. 39-46, Reference included with PTO-892) in view of Berger et al. (US pre-grant publication 2003/0032581, of record in previous action)
Independent claim 159 is directed to a method of treating a subject suffering from a bacterial infection comprising administering to the subject an active agent having a specific structure.  Dependent claims 161-164 further define the structure of the active agent.  Dependent claims 166-168 further define the bacterial infection, in particular as being caused by a gram-negative or gram-positive organism and a bacterium resistant to various antibiotics.  Dependent claims 174-178 further specify that an additional antibiotic is administered.  Independent claim 179 and its dependent claims recite a method of killing bacteria otherwise having the same limitations, which would be infringed by any method infringing claim 159 and its dependent claims.
Baroni et al. discloses using PPAR-gamma agonists to stimulate enteric defensin receptors in the gut. (p. 4 paragraphs 41-42) Conditions treatable include infections such as infectious colitis. (p. 4 paragraphs 45-48) Baroni et al. dos not specifically disclose a method of treating a bacterial infection comprising administering to a subject in need thereof a compound falling within the specific claimed structures.
DuPont discloses that infectious colitis can be caused by various organisms including Shigella, Campylobacter, Salmonella, and E. coli. (p. 40 left column last paragraph) Treatment of these infections can include antibiotics. (p. 42 table 2)
Berger et al. discloses a PPAR-gamma partial agonist having a structure falling within the scope of compounds recited in base claims 159 and 179. (nTZDpa, CAS 118414-59-8, p. 1 paragraphs 7-8) Berger further discloses a broader scope of PPAR-gamma partial agonists having a generic structure encompassing nTZDpa. (p. 3 paragraphs 22-38)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a PPAR-gamma agonist as described by Berger et al. in a therapeutic method described by Baroni et al., such as treating a patient suffering from infectious colitis as described by DuPont.  One of ordinary skill in the art would have fond this method to be obvious because Berger et al. discloses nTZDpa and related compounds as having the same biological activity as the PPAR-gamma agonists described by Baroni et al., thereby creating the expectation that they would be equivalents usable for the same purpose.
Furthermore it would additionally have been obvious to one of ordinary skill in the art at the time of the invention to co-administer the therapy described by Baroni et al. with a conventional antibiotic as described by DuPont.  One of ordinary skill in the art would have found this to be obvious because both therapies are described as being useful for treating the same patient population.
Therefore the invention taken as a whole is prima facie obvious.

Claims 169 is rejected under 35 U.S.C. 103 as being unpatentable over Baroni et al. in view of DuPont in view pf Berger et al. as applied to claims 159, 161-164, 166, 171-174, 177-180, 193-194, 198-201, 203-205, 208-211, and 213 above, and further in view of Helaine et al. (“Bacterial persisters: formation, eradication, and experimental systems” Trends in Microbiology July 2014 vol. 22 no. 7 pp. 417-424, of record in previous action)
	The disclosures of Baroni et al., DuPont, and Berger et al. are discussed above.  Baroni et al. in view of DuPont in view of Berger et al. does not specifically disclose a method wherein the bacterial infection being treated includes persister cells.
	Helaine et al. discloses that bacterial cells can switch to a drug-tolerant persister phenotype. (p. 417 left column first paragraph) Persister phenotypes can arise in various gram-negative and gram-positive bacterial populations including Pseudomonas, Escherichia, Staphylcoccus and Streptococcus, and are associated with persistent or recurrent infections. (p. 417 left column second paragraph) Eradication of persistent cells and treatment of persistent infections is disclosed to be an important clinical problem. (p. 421 right column third paragraph) Several strategies for sensitizing persistent cells to antibiotic treatment are disclosed. (p. 422)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the treatment described by Baroni et al. to treat an infection characterized by the presence of persister cells.  One of ordinary skill in the art would have seen the disclosure of Helaine et al. as suggesting such a therapy because the reference describes the clinical need for treatments of such cells and several strategies used to accomplish this goal.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
Claims 159, 161-164, 166-181, 183-186, 192-196, 198-201, 203-206, 208-211, and 213-215 are rejected.  Claims 160, 165, 182, 187-191, 197, 202, 207, and 212 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/21/2022